Citation Nr: 0209620	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
keratoconjunctivitis, finding that no current disability was 
shown.  The veteran disagreed with this determination, 
claiming that his keratoconjunctivitis produced loss of 
vision as well as itchy and watery eyes.  The RO subsequently 
construed the veteran's claim as one of service connection 
for corneal scars, decreased visual acuity, and 
keratoconjunctivitis.

In February 1997 the RO granted service connection for 
corneal scars, and continued to denial of service connection 
for decreased visual acuity and keratoconjunctivitis.  A June 
1997 Hearing Officer's Decision granted service connection 
for allergic conjunctivitis (keratoconjunctivitis).  
Accordingly, the only matter remaining before the Board is 
service connection for decreased visual acuity.


FINDING OF FACT

The evidence shows that the veteran's decreased visual acuity 
is due to refractive error, and is not due to disease or 
injury incurred or aggravated in service.  


CONCLUSION OF LAW

Service connection for decreased visual acuity is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 4.9 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA 
has now issued final rules to amend regulations and implement 
the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the pertinent mandates 
of the VCAA and implementing regulations.  The claim has now 
been considered on the merits.  The record includes VA 
examination reports, service medical records, and all VA and 
private treatment records identified by the veteran.  He has 
been examined by VA, and the examination was adequate.  
Furthermore, the veteran has been notified of the legal 
criteria controlling and the evidence needed to establish 
entitlement to the benefit sought, and what the evidence did 
and did not show.  He is not prejudiced by the Board's review 
of this claim based on the present record. Accordingly, a 
remand for any initial RO review of this claim in light of 
changes in the law would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay  evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).
Under 38 C.F.R. §§ 3.303(c), 4.9, refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation providing VA compensation benefits.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, service 
connection may be granted for disability due to in-service 
aggravation of such a condition due to superimposed disease 
or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  The VA General 
Counsel held that service connection may be granted for 
diseases, but not defects, of congenital, developmental or 
familial origin.  When a congenital or developmental defect 
is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90. 

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), defects of form or structure of the eye of 
congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b)(1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for defective vision due to myopia.

There is no question that the veteran's myopia is a 
refractive error for which VA compensation may not be paid in 
all but the most limited circumstances.  The evidence of 
record demonstrates progressive change in the veteran's 
myopia during his extended period of military service, as 
indicated by a comparison of the measurement of distant 
visual acuity at the time of service entrance with the 
measurement at or about the time of his discharge from 
service.  

Specifically, upon enlistment examination in November 1967, 
the veteran's eyes were clinically normal, his uncorrected 
vision was 20/20 bilaterally, and he reported that he had 
never worn glasses.  The clinical findings with respect to 
the veteran's vision remained unchanged until December 1980, 
when ophthalmologic evaluation revealed visual acuity of 
20/20 in the right eye and 20/25 in the left.  The examiner 
noted that the veteran did not wear glasses and that the left 
eye was myopic.  The veteran continued to experience reduced 
visual acuity and, upon reenlistment examination in February 
1984, he reported a history of wearing glasses or contact 
lenses.  A January 1986 treatment report shows that the 
veteran's uncorrected vision was 20/25 in the right eye and 
20/200 in the left eye.  This report also shows that the 
veteran's vision was corrected to 20/20 in each eye.  On 
medical examination for fleet reserve service in February 
1989, his uncorrected vision was 20/40 in the right eye and 
20/300 in the left eye; however, this vision loss was 
corrected to 20/20 bilaterally.  

On VA examination in July 1995, the examiner noted that the 
veteran's uncorrected visual acuity was 20/100 right eye and 
3/200 left eye.  With the veteran's three year old glasses, 
his corrected visual acuity was 20/50 in the right eye and 
20/70 in the left.  The impression, in pertinent part, was 
decreased distance acuity, presumably increased myopia.

Private treatment reports include a note of myopic shift in 
the left eye upon examination in July 1996.  A statement from 
the veteran's physician received at the RO in November 1996 
notes that the veteran needs to wear corrective lenses for 
presbyopia.  

A report of January 1997 VA examination of the eyes reflects 
that the veteran's uncorrected visual acuity was 20/200 right 
eye and 4/200 left eye.  With correction, the distance acuity 
was 20/50 each eye.  The impression included presumed 
refractive error.  

A February 1997 letter from the veteran's optometrist states 
that the veteran's best corrected vision was 20/20 -2 in the 
right eye and 20/20 in the left eye.  In an April 1997 
addendum to this letter, the optometrist reported that the 
veteran had experienced a gradual myopic shift in both eyes 
since 1989; however, these shifts were corrected to 20/20 
vision in both eyes.  The addendum further noted that the 
veteran's general health was questioned because the left eye 
changed significantly without evidence of clinically 
significant pathology.

During his personal hearing at the RO in April 1997, the 
veteran alleged that his loss of visual acuity was due to his 
keratoconjunctivitis.  

Findings of decreased visual acuity alone are not sufficient 
to establish service connection for decreased vision.  
Specifically, under the applicable M21-1 provision cited 
above, it must be shown that the veteran has uncorrectable 
impairment of vision in association with rapidly progressive 
myopia and, in this instance, the medical evidence 
demonstrates that the veteran's visual acuity has been 
correctable to the normal rate of 20/20, bilaterally.  
Specifically, a September 1998 medical opinion in connection 
with examination of the veteran's eyes reflects the 
examiner's conclusion that the veteran does not have 
decreased visual acuity after correction.  The examiner noted 
that this conclusion is based on examination of the veteran's 
eyes and review of his VA and private treatment reports which 
showed that, although there was a progressive increase in the 
veteran's myopia, the change was gradual, and vision was 
consistently correctable to about 20/20 in each eye.  

Regarding the veteran's assertions that his service-connected 
keratoconjunctivitis has caused his decreased visual acuity, 
the Board notes that when a congenital or developmental 
defect is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
See VAOPGCPREC 82-90.  In this case, the veteran's service 
medical records include a provisional diagnosis of chronic 
keratoconjunctivitis and service connection has been 
established for allergic conjunctivitis.  However, the record 
includes no competent (medical) evidence or opinion that 
suggests that a superimposed disease or injury, such as 
keratoconjunctivitis, caused or aggravated the veteran's 
visual impairment.  A September 1998 medical opinion in 
connection with examination of the veteran's eyes includes 
the examiner's statement that allergic conjunctivitis does 
not cause decreased acuity as well as his conclusion that 
there is no relation between the veteran's decreased acuity 
and his allergic conjunctivitis.  As has been noted, in the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  

As to the opinion of the veteran himself, the Board notes 
that there is no evidence to show that he has any medical 
expertise.  Thus, he is not qualified to render medical 
opinions regarding the diagnosis and etiology of disorders 
and disabilities and his opinion in the matter is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The preponderance of the evidence is against the veteran's 
claim, and there is no reasonable doubt that may be resolved 
in his favor.  The claim must be denied. 


ORDER

Service connection for decreased visual acuity is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

